Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

1.	Claims 1-13 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited acrylic matte resin film further including formula (1), where the surface satisfying formula (1) comprises an acrylic resin composition having a gel content of 40% by mass or more, where formula (1) includes:

    PNG
    media_image1.png
    41
    494
    media_image1.png
    Greyscale

Where NGs indicates a value obtained by excluding % from Gs60°, which is less than 100%.  The prior art of record does not teach or suggest the recited acrylic matte resin film further including an arithmetic mean roughness of the surface having a surface glossiness of 0.05 or more and 0.47 or less, and a mean length of contour curve elements of 30.00 or more and 80.00 or less, and where the surface has a surface glossiness comprising an acrylic resin composition having a gel content of 40% by mass or more.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781